ORFINGER, M., Associate Judge.
We affirm the summary final judgment appealed from which determined that there was no insurance coverage for the accident upon which the suit was based, because the insurance policy clearly excluded coverage “for any claim arising from an accident or loss which occurs while [the] insured car is being driven ... by ... David W. Wilson” who was driving the car when it collided with the vehicle in which appellant was a passenger. So long as no public policy is violated (and we find no such violation here) an insurer has a right to decide which risks it will and which it will not insure against. United States Aviation Underwriters, Inc. v. Sunray Airline, Inc., 543 So.2d 1309 (Fla. 5th DCA 1989).
AFFIRMED.
W. SHARP and COWART, JJ., concur.